Citation Nr: 1810475	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-19 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder and dysthymic disorder, and anxiety disorder not otherwise specified (NOS).

2. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service in in the United States Army from June 1970 to January 1972 with service in in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the issue of entitlement to service connection for an acquired psychiatric disability was originally adjudicated by the VA RO as separate issues.  However, the Board has recharacterized the issue on appeal consistent with the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 

REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

A review of the record shows that the Veteran has been afforded VA examinations in conjunction with his claims on appeal. However, a review of those examination reports shows that they are inadequate for adjudication purposes. In this regard, the VA examiners for the Veteran's acquired psychiatric disabilities failed to properly address the nature and etiology of the Veteran's claim. The July 2011 VA examiner stated that "linking a diagnosis of PTSD to his military service - even if all criteria were met - [would be] to mere speculation in the opinion of this examiner." Further, the VA examiners did not properly address whether the Veteran's psychiatric disability pre-existed his service. See January 2012 VA examination addendum stating the Veteran's history of trouble childhood as a contributing factor to the cause of the Veteran's psychiatric disability. 

Regarding the TDIU issue, the Board notes that the issue of entitlement to a TDIU is inextricably intertwined with the other claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Hence, a determination on the claim for TDIU should be deferred pending final dispositions of the claim currently on appeal.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present acquired psychiatric disability, to include PTSD, major depressive disorder and dysthymic disorder, and anxiety disorder NOS. The claims file must be made available to, and reviewed by the examiner. Any indicated studies must be obtained.  

Based on a review of the record and an evaluation of the Veteran, the examiner should first identify all psychiatric disabilities present during the pendency of the claim, and proximate thereto.  

Once all psychiatric disabilities have been identified, the examiner should provide the following findings:

Does the Veteran have an acquired psychiatric disability that clearly and unmistakably existed prior to his active service?  For any disability found to clearly and unmistakably exist prior to the Veteran's active service, was that clearly and unmistakably NOT aggravated by service?   

In forming the opinion, the examiner must note that the Veteran's lay statements alone are not a sufficient basis with which to support a finding that a disability clearly and unmistakably existed prior to service.  

With regard to any acquired psychiatric disability determined to NOT clearly and unmistakably exist prior to the Veteran's active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that such disability is etiologically related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


